Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Christopher G. Aranguren on 09/08/2022.

Amend claim 1 as follows;
             In claim 1, line 16, Delete “the second aircraft" and insert -- a second aircraft—
                              line 22, Delete “a second aircraft" and insert -- the second aircraft—

Amend claim 8 as follows;
             In claim 8, line 14, Delete “the second aircraft" and insert -- a second aircraft—
                              line 20, Delete “a second aircraft" and insert -- the second aircraft—

Amend claim 15 as follows;
             In claim 15, line 16, Delete “the second aircraft" and insert -- a second aircraft—
                              line 22, Delete “a second aircraft" and insert -- the second aircraft—



Allowable Subject Matter
Applicant has amended the independent claim language to now integrate previously allowable subject matter to now read as “An apparatus configured to determine and provide crowdsourced cloud ceiling data, the apparatus comprising at least one processor and at least one non-transitory memory including program code, the at least one non-transitory memory and the program code configured to, with the processor, cause the apparatus to at least: receive a first set of sensor data from a first aircraft system, wherein the first set of sensor data comprises data captured by one or more sensors at the first aircraft system during a first event within a first landing region; determine, based on the first set of sensor data, a cloud ceiling value for a location and a time at which the first set of sensor data was captured; store the cloud ceiling value in association with the first landing region based on the location associated with the first set of sensor data; in an instance in which the cloud ceiling value stored in association with the first landing region fails to satisfy a predefined threshold: determine, based at least on the first landing region, one or more alternative landing regions; receive a cloud ceiling information request from the second aircraft system: wherein the cloud ceiling information request is associated with the first landing region; and cause transmission of one or more indications of the one or more determined alternative landing regions, the cloud ceiling value associated with the first landing region and the one or more cloud ceiling values associated with one or more alternative landing regions to a second aircraft system, wherein the cloud ceiling value associated with the first landing region and the one or more cloud ceiling values associated with one or more alternative landing regions are caused to be transmitted in response to receiving the cloud ceiling information request.”  During the time of the said invention, there was no prior art that taught the scope of the said invention in its entirety.  As a result, the examiner acknowledges the applicant’s invention as novel/patentable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D AFRIFA-KYEI whose telephone number is (571)270-7826. The examiner can normally be reached Monday-Friday 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on 5712726338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANTHONY D AFRIFA-KYEI/Examiner, Art Unit 2685                      

/HAI PHAN/Supervisory Patent Examiner, Art Unit 2685